Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 22, 1973, which reversed a decision of the Referee and found appellant ineligible to receive bene-fits pursuant to subdivision 10 of section 590 of the Labor Law. Appellant was a teacher in a nursery school which operated seasonally from September to early June each year. The statute involved provides in essence that if “a claimant was employed in an instructional * * * capacity in an institution of education ”, his weeks of employment and the remuneration thereof shall be dis*641regarded in determining entitlement to benefits in any week during the period between successive academic years, "provided the claimant has a contract to perform services in such capacity for any such institution * * * for both of such academic years ”. In the case at bar, the board found that “ [although not in writing, claimant did have a contract within the meaning of the Law.” It is our view that an oral contract comes within the spirit of the statute if not unenforceable because it is within the terms of subdivision 1 of section 5-701 of the General Obligations Law. Here, there was no evidence that appellant would have been required to perform services more than one year after the date of the oral agreement, wherefore such agreement would not have been within the Statute of Frauds. There was testimony that appellant was to be given a job in the succeeding academic year, and thus there was substantial evidence upon which the board could find a valid oral contract. Decision affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Main and Reynolds, JJ., concur.